BRUCE-, Judge
(concurring):
This case is before the Court en banc following a request for reconsideration of a panel decision that found the specification alleging use of “Spiee” in violation of Article 134, UCMJ, defective. I agree with the panel that under the circumstances of this case, the specification was defective because it did not allege that the use of “Spice” was wrongful.
As the majority opinion notes, “Spice” “is often marketed as incense or -‘fake weed.’ ” United States v. Tevelein, CGCMS 24465, Docket No. 002-69-13, 75 M.J. 708, 709, 2016 WL 4212357 (C.G.Ct.Crim.App.2016). At the time of Appellant’s court-martial, “Spice” was not listed as a controlled substance. Accordingly, it was legal to possess “Spice” and “Spice” could be used lawfully, for example as incense. On the other hand, “Spice,” like other substances such as glue or gasoline, can be abused or wrongfully used for its mind-altering effects, to produce a so-called high. The abuse or wrongful use of “Spice” is what the Government intended to prove was prejudicial to good order and discipline, and a crime in violation of Article 134, UCMJ.
The defect in the specification is that it alleged simple use, rather than abuse or wrongful use. Under the circumstances of this case, I do not agree with the majority view that alleging the terminal element of prejudice to good order and discipline meets the need to allege words of criminality. It is possible to infer or understand that the Government is alleging prejudice to good order and discipline because the Appellant abused or wrongfully used “Spice,” and in this case it appears that Appellant did understand that that was the crime alleged. However, simply alleging the terminal element is not generally sufficient to describe the criminal act of abusing or wrongfully using “Spice.”
In United States v. Rapert, 75 M.J. 164 (2016), the Court of Appeals for the Armed *714Services (CAAF) discussed the United States Supreme Court case of Elonis v. United States, 575 U.S. -, 135 S.Ct. 2001, 192 L.Ed.2d 1 (2015). CAAF quoted the Supreme Court’s observation that: “ ‘Federal criminal liability generally does not turn solely on the results of an act without considering the defendant’s mental state.’ Id. at 2012.” Rapert, 75 M.J. at 167. Then addressing the military offense of communicating a threat in violation of Article 134, UCMJ, CAAF found that the element of wrongfulness met the mens rea requirement for a crime as opposed to innocent conduct.
In the present case, the position that the terminal element sufficiently alleges words of criminality, goes against the precept that criminal liability does not turn solely on the results of the act without considering the accused’s mental state. In order to prove the offense here, the Government had to prove that Appellant committed an act and that the act was prejudicial to good order and discipline. But, the result that the act was prejudicial to good order and discipline does not necessarily consider the Appellant’s mental state. Even if it can be proved that an accused knew that his act would be prejudicial to good order and discipline, that would not make an innocent act or the exercise of a lawful right criminal. The requirement for a culpable mens rea applies to the first element, the act committed by the accused. In this case, it was the intent to abuse or wrongfully use “Spice” to the prejudice of good order and discipline that made the use a crime. Because at the time of trial “Spice” was not a controlled substance and it could be used lawfully (as incense at least), there was nothing inherently unlawful about the simple use of “Spice.”
In the majority’s footnote 21, there is recognition that:
... words of criminality may be required in an Article 134 specification, “depending on the nature of the alleged conduct.” Foster, 70 M.J. at 231. What remains elusive in military justice jurisprudence is precisely which circumstances require additional words of criminality.
United States v. Tevelein, CGCMS 24465, Docket No. 002-69-13, 75 M.J. 708, 711 n.21, 2016 WL 4212357 (C.G.Ct.Crim.App.2016)
This is a case that requires additional words of criminality. Footnote 20 also recognizes that: “Foster makes clear that words of criminality ‘speak to mens rea and the lack of a defense or justification, not to the elements of the offense,’_” Here, the alleged conduct, that Appellant used “Spice,” encompasses innocent conduct, because “Spice” has innocent uses. Also alleging that the conduct was prejudicial to good order and discipline, is a necessary element, but it does not add much in terms of what about Appellant’s conduct was criminal, rather than innocent, or what culpable state of mind the Government is alleging. Words of criminality in the specification would provide some assurance that the court-martial would not convict without considering whether Appellant had a culpable state of mind and whether his conduct might be innocent or justified.
Although the panel was correct in finding that the specification was defective, it erred in failing to test for plain error. U.S. v. Brecheen, 27 M.J. 67 (CMA 1988); U.S. v. Watkins, 21 M.J. 208, 209 (CMA 1986); U.S. v. Nygren, 53 M.J. 716 (C.G.Ct.Crim.App.2000). Assuming there was error and the error was plain, Appellant was not prejudiced because the specification is not so defective that it “cannot within reason be construed to charge a crime,” he did not challenge the specification at trial, he pleaded guilty, had a pretrial agreement, satisfactorily completed the providence inquiry, and has suffered no prejudice. Watkins, 21 M.J. at 210. Accordingly, I concur in the affirmance of the conviction for use of “Spice” in violation of Article 134, UCMJ, and the sentence as modified by the majority opinion.